DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 13-14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “the hollow cylindrical porous metal medium”, “the first end”, “the second end” and “each pleat”. Claim 10 depends from claim 1 which also recites a hollow cylindrical porous metal medium, first and second ends and pleats, thus it is unclear if the elements referenced in claim 10 are referring to the medium of claim 1 or the additional element of claim 10. For examination purposes the latter is assumed.
Claim 12 recites the limitation “the porous filter” and "the hollow interior".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a hollow interior” and “the porous filter” is omitted.

Claim 19 recites the limitation "the fluid".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a fluid”.
Claim 20 recites the limitation “the porous filter” and "the opposite direction of filtration".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a direction opposite a filtration direction” and “the porous filter” is omitted.
Claim 14 is rejected as depending from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielding et al. US 2010/0050580 in view of Rocklitz US 2011/0186504.

	Claim 1, Fielding teaches a porous filter element (100) comprising a hollow cylindrical porous metal medium (102) having a first and second end, the hollow cylindrical porous metal medium comprising a plurality of pleats longitudinally arranged along an axis from the first end to the second end (fig. 1-12). Fielding does not teach each pleat comprising a plurality of portions each having a height to width aspect ratio of about 1:>1.
	Rocklitz teaches a porous filter element comprising a hollow cylindrical porous medium (1000) having a first and second end, the hollow cylindrical porous metal medium comprising a plurality of pleats longitudinally arranged along an axis from the first end to the second end, each pleat comprising a plurality of portions (forming 1005) each having a height to width aspect ratio of 1:>1 (fig. 30-34, paragraph 102-108). It would have been obvious to one of ordinary skill in the art to use the plurality of portions of Rocklitz as they provide advantageous flow paths along the surface of the pleats allowing for advantageous flow of fluids through the media, assist in controlling pleat spacing, aid in providing rigidity and structure to the pleat face and provide for efficient contaminant removal (paragraph 7).
	Claims 2-4, 6 and 18, Rocklitz further teaches the recited aspect ratios (paragraph 102-108); the hollow cylindrical porous medium has an interior surface and the plurality of portions each have a hollow interior, an open end formed in the interior 
	Claims 5, 7-9 and 17, Fielding further teaches at least the first end is tapered (fig. 1-12); the first end is either open or closed as either end can be considered the first end (fig. 1-5); the first end comprises a fitting (104) (fig. 1-12).
	 Claims 11-12 and 19, both Fielding and Rocklitz teach the method of passing a fluid through the porous filter element from the outside of the element into a hollow interior of the element (Fielding, fig. 5; Rocklitz, paragraph 7, 208).
Claim 10, Fielding in view of Rocklitz teaches the filter of claim 9 but does not teach at least one additional porous element. The recitation of an additional porous element identical to the element of claim 1 is merely a recitation of a duplication of parts. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 124 USPQ 378 (1960). Many filter systems comprise multiple filter elements as a way to increase capacity of the system and would have been an obvious design choice to one of ordinary skill in the art.

Claims 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielding et al. US 2010/0050580 in view of Rocklitz US 2011/0186504 as applied to claims 9, 11 and 12 above, and further in view of Zievers et al. US 5,209,844.


	Zievers teaches a filter system comprising a plurality of filters (22) arranged vertically and a reverse pulsing system and a method of filtering fluid comprising passing a fluid through the porous filter elements of the filters and passing a cleaning fluid through the porous filter element in a direction opposite to a filtration direction by reverse pulsing (fig. 1-5, col. 3, lines 3-33). The use of the claimed filter in the system of Zievers is merely the substitution of the filter of Fielding in view of Rocklitz within the system of Zievers. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Additionally, the process of regenerating a filter element by a cleaning fluid in a reverse pulse is a well-known technique in the art as demonstrated by Zievers and would have been obvious to one of ordinary skill in the art as a way to dislodge particles deposited on the filter element (col. 3, lines 3-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778